Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by George Howarah on 12/21/21

AMENDMENTS TO THE CLAIMS 

1. 	(Currently Amended) A method of wireless communication performed by a user equipment (UE), comprising: 
determining that a physical uplink shared channel (PUSCH) communication, scheduled by an uplink grant, and a physical uplink control channel (PUCCH) communication, corresponding to a physical downlink shared channel (PDSCH) communication scheduled by a downlink grant, are scheduled to overlap in one or more symbols, wherein the PUCCH communication includes uplink control information (UCI); 
determining a threshold time based at least in part on an earliest scheduled starting time of the PUSCH communication or the PUCCH communication; [[and]]
determining whether the uplink grant, the downlink grant, and a last symbol of the PDSCH communication are received before the threshold time; and 
transmitting the PUSCH communication, with the UCI multiplexed on the PUSCH communication by the UE, based at least on determining that the uplink grant, the downlink grant, and the last symbol of the PDSCH communication are received before the threshold time.
2. 	(Currently Amended) The method of claim 1, wherein the UCI and PUSCH communication are multiplexed by: 
piggybacking the UCI of the PUCCH communication in the PUSCH communication[[ by]],
puncturing the PUSCH communication, or 
[[by ]]rate-matching the PUSCH communication around the UCI.3. 	(Original) The method of claim 1, wherein the PUSCH communication and the PUCCH communication are scheduled to start in different symbols, and 
wherein the earliest scheduled starting time is determined based at least in part on whichever of the PUSCH communication or the PUCCH communication is scheduled to start in an earlier symbol.4. 	(Original) The method of claim 1, wherein the PUSCH communication and the PUCCH communication are included in a same PUCCH group.5. 	(Canceled)
6.	(Currently Amended) The method of claim 1, wherein determining whether the uplink grant, the downlink grant, and the last symbol of the PDSCH communication are received before the threshold time comprises: 
determining that at least one of the uplink grant, the downlink grant, or [[a]]the last symbol of the PDSCH communication is received after the threshold time; and 
wherein the method further comprises:
transmitting the PUSCH communication, the PUCCH communication, or neither the PUSCH communication nor the PUCCH communication based at least in part on determining that the at least one of the uplink grant, the downlink grant, or the last symbol of the PDSCH communication is received after the threshold time.
7. 	(Currently Amended) The method of claim 1, further comprising dropping both the PUSCH communication and the PUCCH communication based at least in part on determining that at least one of the uplink grant, the downlink grant, or [[a]]the last symbol of the PDSCH communication is received after the threshold time.8. 	(Currently Amended) The method of claim 1, further comprising transmitting one of and dropping the other of the PUCCH communication or the PUSCH communication based at least in part on determining that at least one of the uplink grant, the downlink grant, or [[a]]the last symbol of the PDSCH communication is received after the threshold time.9. 	(Currently Amended) The method of claim 1, further comprising transmitting one of and  determining that at least one of the uplink grant, the downlink grant, or [[a]]the last symbol of the PDSCH communication is received after the threshold time: 
whichever one of the PUCCH communication or the PUSCH communication that is scheduled to start in an earlier symbol, or 
whichever one of the PUCCH communication or the PUSCH communication that is scheduled to start in a later symbol.10. 	(Original) The method of claim 1, wherein the UCI includes acknowledgment or negative acknowledgement (ACK/NACK) feedback associated with the PDSCH communication.
11. 	(Currently Amended) An apparatus for wireless communication, comprising: 
a processor; 
memory coupled with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to: 
determine that a physical uplink shared channel (PUSCH) communication, scheduled by an uplink grant, and a physical uplink control channel (PUCCH) communication, corresponding to a physical downlink shared channel (PDSCH) communication scheduled by a downlink grant, are scheduled to overlap in one or more symbols, wherein the PUCCH communication includes uplink control information (UCI); 

determine whether the uplink grant, the downlink grant, and a last symbol of the PDSCH communication are received before the threshold time; and 
transmit the PUSCH communication, with the UCI multiplexed on the PUSCH communication by the apparatus, based at least on determining that the uplink grant, the downlink grant, and the last symbol of the PDSCH communication are received before the threshold time.

12. 	(Currently Amended)  The apparatus of claim 11, wherein the UCI and PUSCH communication are multiplexed by:
piggybacking the UCI of the PUCCH communication in the PUSCH communication[[ by]],
puncturing the PUSCH communication, or
[[by ]]rate-matching the PUSCH communication around the UCI.13. 	(Original) The apparatus of claim 11, wherein the PUSCH communication and the PUCCH communication are scheduled to start in different symbols, and wherein the earliest scheduled starting time is determined based at least in part on whichever of the PUSCH communication or the PUCCH communication is scheduled to start in an earlier symbol.14. 	(Original) The apparatus of claim 11, wherein the PUSCH communication and the PUCCH communication are included in a same PUCCH group.15. 	(Canceled) 

16. 	(Currently Amended) The apparatus of claim 11, wherein the instructions  determine whether the uplink grant, the downlink grant, and the last symbol of the PDSCH communication are received before the threshold time, cause the apparatus to: 
determine that at least one of the uplink grant, the downlink grant, or [[a]]the last symbol of the PDSCH communication is received after the threshold time; and 
further comprising instructions to cause the apparatus to:
transmit the PUSCH communication, the PUCCH communication, or neither the PUSCH communication nor the PUCCH communication based at least in part on determining that the at least one of the uplink grant, the downlink grant, or the last symbol of the PDSCH communication is received after the threshold time.

17. 	(Currently Amended) The apparatus of claim 11, further comprising instructions operable to cause the apparatus to drop both the PUSCH communication and the PUCCH communication based at least in part on determining that at least one of the uplink grant, the downlink grant, or [[a]]the last symbol of the PDSCH communication is received after the threshold time.18. 	(Currently Amended) The apparatus of claim 11, further comprising instructions operable to cause the apparatus to transmit one of and drop the other of the PUCCH communication or the determining that at least one of the uplink grant, the downlink grant, or [[a]]the last symbol of the PDSCH communication is received after the threshold time.19. 	(Currently Amended) The apparatus of claim 11, further comprising instructions operable to cause the apparatus to transmit one of and drop the other of the following based at least in part on determining that at least one of the uplink grant, the downlink grant, or [[a]]the last symbol of the PDSCH communication is received after the threshold time: 
whichever one of the PUCCH communication or the PUSCH communication that is scheduled to start in an earlier symbol, or 
whichever one of the PUCCH communication or the PUSCH communication that is scheduled to start in a later symbol.20. 	(Original) The apparatus of claim 11, wherein the UCI includes acknowledgment or negative acknowledgement (ACK/NACK) feedback associated with the PDSCH communication.21. 	(Currently Amended) An apparatus for wireless communication, comprising: 
means for determining that a physical uplink shared channel (PUSCH) communication, scheduled by an uplink grant, and a physical uplink control channel (PUCCH) communication, corresponding to a physical downlink shared channel (PDSCH) communication scheduled by a downlink grant, are scheduled to overlap in one or more symbols, wherein the PUCCH communication includes uplink control information (UCI); 

means for determine whether the uplink grant, the downlink grant, and a last symbol of the PDSCH communication are received before the threshold time; and 
means for transmitting the PUSCH communication, with the UCI multiplexed on the PUSCH communication by the apparatus, based at least on determining that the uplink grant, the downlink grant, and the last symbol of the PDSCH communication are received before the threshold time.22. 	(Currently Amended) The apparatus of claim 21, wherein the UCI and PUSCH communication are multiplexed by: 
piggybacking the UCI of the PUCCH communication in the PUSCH communication[[ by]],
puncturing the PUSCH communication, or
[[by ]]rate-matching the PUSCH communication around the UCI.23. 	(Original) The apparatus of claim 21, wherein the PUSCH communication and the PUCCH communication are scheduled to start in different symbols, and wherein the earliest scheduled starting time is determined based at least in part on whichever of the PUSCH communication or the PUCCH communication is scheduled to start in an earlier symbol.24. 	(Original) The apparatus of claim 21, wherein the PUSCH communication and the PUCCH communication are included in a same PUCCH group.25. 	(Canceled) 
26. 	(Currently Amended) The apparatus of claim 21, wherein the means for determining whether the uplink grant, the downlink grant, and the last symbol of the PDSCH communication are received before the threshold time comprises: 
means for determining that at least one of the uplink grant, the downlink grant, or [[a]]the last symbol of the PDSCH communication is received after the threshold time; and 
wherein the apparatus further comprises:
means for transmitting the PUSCH communication, the PUCCH communication, or neither the PUSCH communication nor the PUCCH communication based at least in part on the means for determining that the at least one of the uplink grant, the downlink grant, or the last symbol of the PDSCH communication is received after the threshold time.
27. 	(Currently Amended) The apparatus of claim 21, further comprising means for dropping both the PUSCH communication and the PUCCH communication based at least in part on the means for determining that at least one of the uplink grant, the downlink grant, or [[a]]the last symbol of the PDSCH communication is received after the threshold time.28. 	(Currently Amended) The apparatus of claim 21, further comprising means for transmitting one of and dropping the other of the PUCCH communication or the PUSCH communication based at least in part on the means for determining that at least  the means for determining that at least one of the uplink grant, the downlink grant, or [[a]]the last symbol of the PDSCH communication is received after the threshold time: 
whichever one of the PUCCH communication or the PUSCH communication that is scheduled to start in an earlier symbol, or 
whichever one of the PUCCH communication or the PUSCH communication that is scheduled to start in a later symbol.30. 	(Original) The apparatus of claim 21, wherein the UCI includes acknowledgment or negative acknowledgement (ACK/NACK) feedback associated with the PDSCH communication.31. 	(Currently Amended) A non-transitory computer readable storage medium that stores instructions that when executed by a user equipment (UE) causes the UE to: 
determine that a physical uplink shared channel (PUSCH) communication, scheduled by an uplink grant, and a physical uplink control channel (PUCCH) communication, corresponding to a physical downlink shared channel (PDSCH) communication scheduled by a downlink grant, are scheduled to overlap in one or more symbols, wherein the PUCCH communication includes uplink control information (UCI); 
determine a threshold time based at least in part on an earliest scheduled starting time of the PUSCH communication or the PUCCH communication; [[and]]
determine whether the uplink grant, the downlink grant, and a last symbol of the PDSCH communication are received before the threshold time; and 
transmit the PUSCH communication, with the UCI multiplexed on the PUSCH communication by the UE, based at least on determining that the uplink grant, the downlink grant, and the last symbol of the PDSCH communication are received before the threshold time.
32. 	(Currently Amended) The non-transitory computer readable storage medium of claim 31, wherein the UCI and PUSCH communication are multiplexed by: 
piggybacking the UCI of the PUCCH communication in the PUSCH communication[[ by]], 
puncturing the PUSCH communication, or 
[[by ]]rate-matching the PUSCH communication around the UCI.33. 	(Original) The non-transitory computer readable storage medium of claim 31, wherein the PUSCH communication and the PUCCH communication are scheduled to start in different symbols, and wherein the earliest scheduled starting time is determined based at least in part on whichever of the PUSCH communication or the PUCCH communication is scheduled to start in an earlier symbol.34. 	(Canceled) 
35. 	(Currently Amended) The non-transitory computer readable storage medium of claim 31, wherein the instructions that cause the UE to determine whether the uplink grant, the downlink grant, and the last symbol of the PDSCH communication are received before the threshold time, cause the UE to: 
determine that at least one of the uplink grant, the downlink grant, or [[a]]the last symbol of the PDSCH communication is received after the threshold time; and further comprising instructions that cause the UE to: 
transmit the PUSCH communication, the PUCCH communication, or neither the PUSCH communication nor the PUCCH communication.
36. 	(Original) The non-transitory computer readable storage medium of claim 31, wherein the UCI includes acknowledgment or negative acknowledgement (ACK/NACK) feedback associated with the PDSCH communication.

37.	(New)  The non-transitory computer readable storage medium of claim 31, wherein the PUSCH communication and the PUCCH communication are included in a same PUCCH group.

38. 	(New) The non-transitory computer readable storage medium of claim 31, wherein the instructions further cause the UE to drop the PUSCH communication and the PUCCH communication based at least in part on determining that at least one of the uplink grant, the downlink grant, or the last symbol of the PDSCH communication is received after the threshold time.
whichever one of the PUCCH communication or the PUSCH communication that is scheduled to start in an earlier symbol, or 
whichever one of the PUCCH communication or the PUSCH communication that is scheduled to start in a later symbol.



Claims 1-4, 6-14, 16-24, 26-33, 35-40 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this 

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415